Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 27, 2022, wherein claims 1, 2, 4, 6, and 40 are amended and claim 3 is canceled.  This application claims benefit of provisional application 62/785015, filed December 26, 2018.
Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45-48, 50, and 57 are pending in this application.
Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45-48, 50, and 57 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted October 27, 2022, with respect to the rejection of claims 1-4, 6, 10, 23, and 25 under 35 USC 102(a)(1) for being anticipated by Matteucci et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the surface on which the synthesis is carried out comprise a plurality of discrete loci for polynucleotide synthesis, and furthermore to require that the wash solvent actually be a ketone rather than allowing for a functional equivalent of a ketone.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 27, 2022, with respect to the rejection of claims 11-13 under 35 USC 103 for being obvious over Matteucci et al. in view of Dahma et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the surface on which the synthesis is carried out comprise a plurality of discrete loci for polynucleotide synthesis, and furthermore to require that the wash solvent actually be a ketone rather than allowing for a functional equivalent of a ketone.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The base claim 40 claims a method comprising steps (a)-(e), of which step (d) involves washing a surface with a composition comprising a base, an O-nucleophile, and a solvent.  Claim 41 further requires that “depositing the composition occurs during any of steps (a)-(d).” If this limitation is intended to refer to the composition recited in step (d) then it is meaningless because this composition must be deposited during step (d).  If not, then it is unclear what composition is intended by this limitation, which appears to lack antecedent basis in the base claim.  For these reasons claim 41 is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites a process wherein step (d), depositing a wash solvent on a surface, follows step (c) depositing an oxidizing solution on the surface.  Dependent claim 1 requires merely that one or more of steps (b) to (d) is followed by washing the surface with the wash solvent.  Since claim 1 already requires that one of these steps, step (c), is followed by such a wash step, claim 6 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10-13, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi Juno et al. (Foreign application JP2010-248084, Reference and English machine translation included with PTO-892) in view of McGall et al. (US pre-grant publication 2004/0106728, cited in PTO-892)
Independent claim 1 is directed to a method for polynucleotide synthesis starting with a surface comprising a plurality of discrete loci configured for polynucleotide synthesis, and then repeatedly carrying out steps (b)-(d) involving coupling a nucleoside to a polynucleotides attached to the surface, then depositing an oxidizing solution followed by a wash solution on the surface.  The wash solution is further defined as comprising a ketone.  Dependent claims 2 and 4 further define the wash solvent.  Dependent claims 6 and 23 define the timing of depositing the wash solvent.  Dependent claims 10-13 further require the use of a capping step during the process.  Dependent claim 25 specifically defines the nature of the oxidizing solution.
Utsumi Juno et al. discloses a method for oligonucleotide synthesis using acetone or a mixture of acetone and acetonitrile as a washing solvent in place of the conventional acetonitrile solvent used in such methods. (paragraphs 8-9) The synthesis method includes steps of deprotecting a nucleoside on the solid phase support, condensing the deprotected nucleoside with a further nucleoside phosphoramidite, capping, and repeating the process to extend the oligonucleotide. (paragraph 13, paragraph 35) The process further additionally includes an oxidation step of the trivalent phosphorus to a stable pentavalent phosphate. (paragraph 20) The sapping step can be carried out using a combination of acetic anhydride and an amine base such as 1-methylimidazole or lutidine. (paragraphs 47-48) The oxidizing step involves depositing an iodine-pyridine solution on the surface. (paragraph 52) The cycle is repeated until the oligonucleotide has reached the desired chain length. (paragraph 54) Using acetone or acetone-acetonitrile in the washing steps in this method can yield oligonucleotides having yield and purity equal to or higher than that achieved with the conventional process using pure acetonitrile as the washing solvent. (paragraph 55) Paragraphs 77-88 describe an example of a synthesis according to hist method, which would be considered to comprise steps (b)-(d) as recited in claim 1.  Additionally paragraph 93 of Utsumi Juno includes an analysis of the products of this synthetic method and concludes that when mixtures of acetonitrile and acetone were used in the wash steps, the product had lower levels of contamination with undesired oligonucleotide sequences.  Utsumi Juno et al. does not disclose a method wherein this process is used to synthesize a plurality of oligonucleotides on a plurality of discrete locations on a surface.
However, McGall et al. discloses surfaces for solid-phase synthesis of high-density arrays of diverse polymers including oligonucleotides. (p. 1 paragraph 8) In one embodiment a flow channel is used to deposit appropriate reagents on the surface for each step of synthesis. (p. 4 paragraphs 45-51) The substrate can be used for any solid phase oligonucleotide synthesis method, such as phosphoramidate based synthesis. (p. 6 paragraph 71)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by Utsumi Juno to synthesize an array of oligonucleotides on a surface as described by McGall et al.  One of ordinary skill in the art would have seen the prior art as suggesting this combination because McGall et al. specifically describes using any existing solid phase synthesis method to make these high-density arrays.
Therefore the invention taken as a whole is prima facie obvious.

Claims 40, 41, 43, 45, 48, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi Juno et al. in view of McGall et al. as applied to claims 1, 2, 4, 6, 10-13, 23, and 25 above, and further in view of Matteucci et al. (Reference of record in previous action)
The disclosures of Utsumi Juno et al. and McGall et al. are discussed above.  Utsumi Juno in view of McGall does not disclose a method wherein a washing step (d) is included comprising a base. An O-nucleophile, and a solvent.
However, Matteucci et al. discloses a method wherein the deprotection step to remove the 5’-OH protecting group comprises reaction with ZnBr2 in nitromethane, and then washing with n-butanol, an O-nucleophile, tetrahydrofuran, a solvent, and lutidine, a base. (p. 3187 left column first paragraph) This deprotection step would have constituted a step (d) repeated between each iteration of coupling/capping/oxidation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use these deprotection conditions in the method described by Utsumi Juno.  One of ordinary skill in the art would have seen these conditions to be usable in place of the deprotection conditions described by Utsumi Juno as both sets of reaction conditions are directed to the same result.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10975372 (Cited in previous action, herein referred to as ‘372) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘372 discloses a process comprising a step (c) of synthesizing nucleic acid molecules.  Claim 1 of ‘372 does not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘372.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘372 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 10963953 (Cited in previous action, herein referred to as ‘953) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘953 discloses a process comprising steps (c)-(e) of synthesizing nucleic acid molecules.  Dependent claims 8-10 further specify steps of cleavage, oxidation, and capping.  The claims of ‘953 do not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘953.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘953 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 9981239 (Cited in previous action, herein referred to as ‘239) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claims 1 and 22 of ‘238 discloses a process comprising step (c)-(e) of synthesizing nucleic acid molecules.  Claims 1 and 22 of ‘238 do not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 22 of ‘239.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘239 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9409139 (Cited in previous action, herein referred to as ‘139) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘139 discloses a process comprising a step (c) of synthesizing nucleic acid molecules.  Claim 1 of ‘139 does not specifically disclose the process by which said molecules are synthesized.  .  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘139.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘139 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9833761 (Cited in previous action, herein referred to as ‘761) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘761 discloses a process comprising  steps (c)-(e) of synthesizing nucleic acid molecules.  Claim 1 of ‘761 does not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘761.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘761 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10583415 (Cited in previous action, herein referred to as ‘415) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘415 discloses a process comprising synthesizing nucleic acid molecules.  Claim 1 of ‘415 does not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘415.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘415 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10639609 (Cited in previous action, herein referred to as ‘609) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘609 discloses a process comprising synthesizing nucleic acid molecules.  Claim 1 of ‘609 does not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘609.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘609 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10773232 (Cited in previous action, herein referred to as ‘232) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘232 discloses a process comprising synthesizing nucleic acid molecules.  Claim 1 of ‘232 does not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘232.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘232 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7078505 (Cited in previous action, herein referred to as ‘505) in view of Utsumi Juno et al. in view of McGall et al. (References included with PTO-892) in view of Matteucci et al. (Reference of record in previous action)
Claim 1 of ‘505 discloses a process comprising synthesizing nucleic acid molecules.  Claim 1 of ‘505 does not specifically disclose the process by which said molecules are synthesized.  However, Utsumi June, McGall, and Matteucci et al. disclose a method of oligonucleotide synthesis as described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthesis method described by the cited references to synthesize oligonucleotides as described by claim 1 of ‘505.  One of ordinary skill in the art would have seen the recitation of a synthesizing step in the process claimed by ‘505 as suggesting using any prior art oligonucleotide synthesis method for this step, rendering the claims obvious.

Conclusion
Claims 1, 2, 4, 6, 10-13, 23, 25, 40, 41, 43, 45, 48, and 57 are rejected.  Claims 46, 47, and 50 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/12/2022